  Case 19-00235        Doc 27    Filed 04/03/19 Entered 04/03/19 14:22:09         Desc Main
                                   Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHISN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 19 B 00235
         Emmanuel K Barjebo,                 )      HON. TIMOTHY A. BARNES
                                             )      CHAPTER 13
         DEBTOR.                             )
                                             )

                 NOTICE OF HEARING AND OBJECTION TO CLAIM 6-1

To:      Trustee Marilyn O Marshall, 224 S. Michigan Ave. Suite 800, Chicago, IL 60604;

         D. Patrick Mullarkey, Tax Division, (DOJ) P.O. Box 55, Ben Franklin Station,
         Washington, DC 20044;

         Department of the Treasury, Internal Revenue Service, P.O. Box 7346, Philadelphia, PA
         19101-7346;

         United States Attorney, 219 S. Dearborn Street, Chicago, IL 60604;

         Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19114;

         Internal Revenue Service, Mail Stop 5010 CHI, 230 S. Dearborn Street, Chicago, IL
         60604;

         Associate Area Counsel, SB/SE, 200 West Adams Street, Suite 2300, Chicago, IL 60606;


      Please take notice that on May 9, 2019 at 9:30 a.m., I shall appear before the Honorable
Timothy A. Barnes in Courtroom 744 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached objection and you may appear if you so choose.
  Case 19-00235       Doc 27     Filed 04/03/19 Entered 04/03/19 14:22:09            Desc Main
                                   Document     Page 2 of 5


                                     PROOF OF SERVICE

The undersigned, an attorney, certifies that he sent this notice and the attached motion on April
3, 2019:

D. Patrick Mullarkey, Tax Division, (DOJ) P.O. Box 55, Ben Franklin Station, Washington, DC
20044;

Department of the Treasury, Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-
7346;

United States Attorney, 219 S. Dearborn Street, Chicago, IL 60604;

Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19114;

Internal Revenue Service, Mail Stop 5010 CHI, 230 S. Dearborn Street, Chicago, IL 60604;

Associate Area Counsel, SB/SE, 200 West Adams Street, Suite 2300, Chicago, IL 60606;


The Chapter 13 Trustee listed above via electronic notice; and the following parties via Regular
U.S. Mail:

With postage prepaid from the mail box located at 20 S. Clark Street 28th Floor, Chicago, IL
60603.

                                                                                /s/ Alexander Nohr
                                                                               Attorney for Debtor
                                                                      The Semrad Law Firm, LLC
                                                                      20 S. Clark Street, 28th Floor
                                                                                Chicago, IL 60603
                                                                                    (312) 913-0625
 Case 19-00235         Doc 27     Filed 04/03/19 Entered 04/03/19 14:22:09           Desc Main
                                    Document     Page 3 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHISN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )        CASE NO. 19 B 00235
         Emmanuel K Barjebo,                  )        HON. TIMOTHY A. BARNES
                                              )        CHAPTER 13
         DEBTOR.                              )
                                              )

                                  OBJECTION TO CLAIM 6-1

       NOW COMES Emmanuel K Barjebo, Debtor, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC, and hereby moves this Honorable Court to enter an Order regarding
Claim 6-1; Debtor states the following:

         1. That on January 4, 2019, the Debtor filed a petition for relief pursuant to Chapter 13

            Title 11 U.S.C.

         2. That this case has not yet been confirmed by this Honorable Court.

         3. That on February 21, 2019, the Internal Revenue Service (IRS) filed a Proof of Claim,

            Claim 6-1, in the total amount of $8,889.57 for Federal Income Tax liabilities. The

            claim allocates $7,048.68 as priority debt and $1,840.89 unsecured general claims.

            Please see Exhibit A for Proof of Claim.

         4. Pursuant to Claim 6-1, Debtor owes $963.43 for 2013 Federal Income Tax liabilities

            which includes interest to petition date; said claim states Debtor’s 2013 Federal

            Income Taxes are listed as estimated.

         5. Pursuant to Claim 6-1, Debtor owes $771.66 for 2014 Federal Income Tax liabilities

            which includes interest to petition date; said claim states Debtor’s 2014 Federal

            Income Taxes are listed as estimated.
 Case 19-00235            Doc 27     Filed 04/03/19 Entered 04/03/19 14:22:09           Desc Main
                                       Document     Page 4 of 5


       6. Pursuant to Claim 6-1, Debtor owes $1,214.65 for 2016 Federal Income Tax

             liabilities which includes interest to petition date; said claim states Debtor’s 2016

             Federal Income Taxes are listed as estimated.

       7. Pursuant to Claim 6-1, Debtor owes $4,154.20 for 2018 Federal Income Tax

             liabilities which includes interest to petition date; said claim states Debtor’s 2018

             Federal Income Taxes are listed as estimated

       8. Debtor was not required to file taxes for 2014. Debtor filed the 2016 taxes and was

             issued a refund. Debtor’s 2018 taxes are not due to be filed until April 15, 2019.

             Please see Exhibit B.

       9. As detailed above, the priority portion of Claim 6-1 is allowed in the amount of

             $1,679.83.

       10. As detailed above, the unsecured general portion of Claim 6-1 is allowed in the

             amount of $1,069.23.

       11. Debtor respectfully requests this Honorable Court to Sustain Debtor’s Objection to

             Claim 6-1 filed by the IRS.

       12. Debtor has filed the instant case in good faith and is in a position to proceed with the

             Chapter 13 Plan of reorganization.

WHEREFORE, Emmanuel K Barjebo, Debtor, respectfully requests this Honorable Court enter

an Order:

       1.)           The priority portion of Claim 6-1 is allowed in the amount of $1,679.83; and

       2.)           The unsecured general portion of Claim 6-1 is allowed in the amount of

                     $1,069.23; and

       3.)           For any such further relief as this Court deems fair and just.
Case 19-00235   Doc 27   Filed 04/03/19 Entered 04/03/19 14:22:09    Desc Main
                           Document     Page 5 of 5


                                                           Respectfully submitted,

                                                      ___/s/ Alexander Nohr_____
                                                           Attorney for the Debtor
                                                      The Semrad Law Firm, LLC
                                                      20 S. Clark Street, 28th Floor
                                                                Chicago, IL 60603
                                                                   (312) 913-0625
